PER CURIAM.
Plaintiff Hawkins appeals from an adverse judgment based on a jury verdict in this suit for libel.
Hawkins sued Bay County Publishers, Inc. for libel concerning a news article published August 31, 1959, shortly after he and others were convicted by the Federal Court, Northern District of Florida, involving the use of the United States mail and telephones in collecting insurance claims for fake automobile accidents. Subsequent to the publishing of the article, the criminal cases were appealed and reversed. On retrial, Hawkins was found not guilty except in one case.
Hawkins’s primary point on appeal is that the newspaper published a confession by a co-defendant, Clanton, which was libelous to him. The controverted confession was introduced in evidence in the initial criminal trial against all of the defendants. The appellate court held that the co-defendant’s confession was admissible against Clanton but not against Hawkins and the other defendants. Now Hawkins argues in this libel action applicable principles of criminal law relative to admissibility of one defendant’s confession when it is incriminating to a co-defendant. Such principles of law are not applicable to a civil case of libel. The news article accurately reported the testimony adduced at a public criminal trial. During the trial of this cause the jury was clearly instructed by the trial judge that it was to consider the fact that the co-defendant’s confession was introduced in this cause solely for the purpose of showing that the news article had a factual basis, and it was further admonished by the trial judge that it was not to consider the contents of the confession as proof of the truth of anything concerning Wallace Hawkins.
We have carefully reviewed the two points on appeal posed by appellant and conclude that they are without merit in that this record reflects a cause fairly tried before a jury of plaintiff’s peers. In view of this conclusion, we pretermit any discussion of appellee’s several points on cross appeal.
Affirmed.
CARROLL, DONALD K., Acting C. J., and RAWLS and JOHNSON, JJ., concur.